The opinion of the court was delivered by
Fort, J.
The proof in this case leaves no room for controversy. The property taxed is practically all covered with sidings, used by the railroad company for storing coal until the cars are taken to the Port Johnson docks to be discharged. The land in question lies immediately adjoining the main stem of the railroad, and the tracks upon it are connected with the main stem.by the bulkhead line of the bridge landing over the Newark bay. The land is described upon the city map of the city of Bayonne as Block 459, lot 1%, and thus it has been assessed by both the city and the state boatd of assessors-as containing one and fifty-six one hundredths of an acre.
An examination of the map in evidence, and a full review of all the evidence in the cause, establishes that practically the whole of the land in question is covered by the railroad tracks of the defendant. It is possible that there is room for two more tracks along the south side of the property, but it is clear that the premises in question are not assessable for taxes by the local assessor, but by the state board of taxation.
The case at bar is not distinguishable from New Jersey Junction Railroad Co. v. Jersey City, 34 Vroom 120.
The taxes brought up by the writ will be set aside.